Citation Nr: 1609205	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  11-26 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and "T.F.O."


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active military duty from February 1967 to August 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The agency of original jurisdiction (AOJ) is currently the RO in St. Petersburg, Florida.  

In February 2014, the Veteran testified via videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In a May 2014 decision, the Board denied this appeal.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2014, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the May 2014 decision as to the hypertension issue, and remanded the matter to the Board for action consistent with the terms of the JMR.  


FINDING OF FACT

The Veteran's current hypertension did not have onset during his active service, was not caused by his active service, and did not manifest within one year of separation from active service.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have not all been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran contends that service connection is warranted for his hypertension; in particular, on the theory that his exposure to Agent Orange during active service in Vietnam caused his hypertension.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

VA treatment records show that the Veteran was diagnosed with hypertension in 2006, and he continues to receive treatment for hypertension at a VA medical facility.  The current disability element of service connection is met.  

Certain chronic diseases, including cardiovascular- renal disease, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  

The preponderance of evidence is against a finding that the Veteran's hypertension manifested within one year of separation from active service.  

There is a lapse of almost 36 years between the Veteran's discharge from service and the first evidence of treatment for hypertension.  See November 2006 VA Treatment Notes. 

At the hearing before the undersigned, the Veteran reported that he was diagnosed with hypertension in the mid 1990s and that no physician had directly related his hypertension to service.  He stated that he may have had it all along but simply been unaware of it.  This statement the Board finds insufficient to show that his hypertension manifested within one year of separation from active service.  The Board finds that the preponderance of evidence tends to show that the Veteran's hypertension did not manifest within one year of separation from active service.  Hence, the evidence is against granting service connection based on the presumptive provisions for chronic diseases.   

Beyond the above, a veteran, who during active service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain specified diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  Hypertension is not one of those specified diseases.  See 38 C.F.R. § 3.309(e).  

In this case, the evidence shows that the Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.  However, because hypertension is not a disease for which service connection can be presumed based on exposure to Agent Orange, his claim cannot be granted under this theory of entitlement.  

Although the presumption of service connection based on exposure to Agent Orange does not apply to hypertension, service connection may be granted by proof of each element of service connection, just as with any claim of entitlement to service connection.  See Combee v. Brown, 1039, 1043-44 (Fed. Cir. 1994), Polovick v. Shinseki, 23 Vet. App. 48, 52-53 (2009); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The evidentiary standard for that proof is that the evidence favorable to the claim outweighs the evidence unfavorable to the claim or the evidence favorable to and unfavorable to the claim are approximately evenly balanced.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When the evidence is approximately evenly balanced it is said to be in equipoise, leaving VA with reasonable doubt and such reasonable doubt must be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service treatment records do not mention hypertension.  A report of a July 1970 medical examination, for separation from active service, documents a blood pressure measurement of 124 over 82 and includes that he had normal clinical evaluations of all systems.  In an associated report of medical history, the Veteran indicated that he had never had high blood pressure.  This is evidence against a finding of onset of hypertension during active service and is the most probative evidence of record that hypertension did not manifest during active service.  

In the November 2014 JMR, the Parties agreed that, in the now vacated March 2014 decision, the Board had not provided an adequate statement of reasons and bases for why the duty to assist did not require VA to obtain a medical opinion on whether the Veteran's hypertension is casually related to in-service exposure to Agent Orange.  

In August 2015, VA obtained a relevant, adequate, and sufficient medical opinion.  The sole question asked by the Board of the examiner was where it is at least as likely as not that his exposure to Agent Orange during service caused his hypertension.  

The August 2015 VA medical opinion was provided after review of the Veteran's claims file.  The physician (examiner) opined that it is less likely than not (less likely than 50 percent) that the Veteran's hypertension was caused by exposure to Agent Orange.  The examiner discussed the Veteran's medical history, including that his blood pressure was normal on medical examination at separation from active service and that the first mention of hypertension was in 2006, some 36 years after separation from active service.  

The examiner explained that she had reviewed UpToDate articles on hypertension and that exposure to Agent Orange is not listed as a cause or risk factor for hypertension.  She listed the causes or risk factors for hypertension, none of which were exposure to herbicides.  The examiner also indicated that she reviewed the list of diseases associated with Agent Orange exposure on VA's public health website and hypertension is not listed.  

The examiner stated that she reviewed the article from the National Academies of Science, Engineering and Medicine's Update 2010 Veteran's and Agent Orange and noted that it did list hypertension as having limited or suggestive evidence of association.  The examiner explained that the evidence is limited or suggestive and not sufficient to establish causation.  

The Board finds this August 2015 medical opinion to be both adequate and highly probative evidence against a finding that exposure to Agent Orange caused the Veteran's hypertension.  It is noted that the examiner's opinion did not rely on the fact that hypertension is not a disease for which the presumption of exposure to Agent Orange applies.  Rather, she indicated that she had reviewed the medical literature and that exposure to Agent Orange was simply not a risk factor or a cause of hypertension.  This is the most probative medical evidence of record on the question of whether the Veteran's exposure to Agent Orange caused his hypertension.  

In January 2016 argument, the Veteran's representative stated that the Veteran asserts that exposure to Agent Orange during service caused his hypertension.  

The Veteran has not demonstrated any expertise in medical matters.  Whether a non-expert, or layperson, diagnosis or nexus opinion is competent evidence, depends on the facts of the case.  Although it is error to categorically reject a lay nexus opinion, not all questions of nexus are subject to lay opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew upon an earlier case, Jandreau v. Nicholson, to explain its holding.  Id.  

In Jandreau, the Federal Circuit addressed competency of lay evidence of a diagnosis, stating as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer. Id. at n.4. 

Also of note is that the Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a lay nexus opinion is competent evidence.

It is commonly known that medical professionals and scientist conduct research as to the causes of diseases including due to exposure to substances.  It is therefore reasonable to conclude that whether exposure to Agent Orange causes hypertension is a question requiring medical expertise.  Similarly, it follows that causation of hypertension by exposure to Agent Orange cannot be determined by observation by one's five senses where, as here, the hypertension first manifests many years after such exposure.  The Board finds that the Veteran's opinion that his hypertension was caused by exposure to Agent Orange is not competent evidence.  The competent and most probative evidence on the nexus question is the August 2015 medical opinion.  

For the reasons discussed above, the Board concludes that the preponderance of evidence is against a finding that all three elements of service connection are met in this case.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in July 2007.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, private, and VA treatment records are associated with the claims file.  VA obtained an adequate medical opinion in August 2015 and has sufficient medical evidence to decide this case.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

ORDER

Entitlement to service connection for hypertension is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


